DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20, & 36-56 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “integrating the analyte signal after preprocessing to obtain a redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-19 are allowable based upon their dependency thereof claim 1.
With regards to claim 20 
The prior art does not disclose or suggest the claimed “integrating the analyte signal after preprocessing to obtain the redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape” in combination with the remaining claimed elements as set forth in claim 20.
With regards to claim 36 
The prior art does not disclose or suggest the claimed “integrating the analyte signal after preprocessing to obtain the redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level” in combination with the remaining claimed elements as set forth in claim 36.
With regards to claims 37-55 are allowable based upon their dependency thereof claim 36.
With regards to claim 56 
The prior art does not disclose or suggest the claimed “integrating the analyte signal after preprocessing to obtain the redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape” in combination with the remaining claimed elements as set forth in claim 56.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dasgupta et al. PG. Pub. No.: US 2018/0149629 A1 discloses determining an amount of impurity by deducting a maximum area that is fitted by using the pair of equations above from an area of the peak of the analyte detected. In some other embodiments, the two separate Gaussian distribution (GGD) functions have a relationship with the peak width and a concentration of the analyte represented by a formula: ln C=aW.sub.h.sup.n+b, wherein C is a concentration of the analyte detected, and further wherein n, a and b are constants. In some other embodiments, the peak is quantitated on the basis of either of the two separate Gaussian distribution (GGD) functions, however is silent on integrating the analyte signal after preprocessing to obtain a redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level or integrating the analyte signal after preprocessing to obtain the redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level.
Cameron et al. PG. Pub. No.: US 2005/0230616 A1 discloses a GC that, through the elution process, can provide a sample having a consistent and/or predictable time-dependent concentration distribution to an analyzer. In a GC, a sample injection at the GC column input results in a sample constituent concentration peak at the column output where the peak has a varying concentration profile. Due, in part, to the random nature of molecular motion, this time-dependent concentration profile is often Gaussian or convoluted Gaussian in form. However, depending on the nature of the sample source, other sample concentration distribution profiles may be characterized and used to enable linearization of an analyzer. The Gaussian distribution profile of a sample concentration peak from a GC can be measured by an analyzer, e.g., a DMS analyzer, at a particular sample concentration to characterize the Gaussian distribution profile for any other sample concentration. Thus, the Gaussian distribution profile may be used to correct the detected and/or measured non-linear ion intensity peak from a saturated analyzer. A sample concentration versus time that illustrates the relationship between the actual Gaussian sample concentration and the detected Gaussian sample concentration due to analyzer saturation. The plot shows the typical Gaussian concentration profile of a sample pulse eluted from a GC column. The plot shows the non-linear detection signal response to the concentration profile of plot from an analyzer that is at least partially saturated. More particularly, the high sample concentrations in the middle of the graph result in a damped, non-linear detection response at the higher concentrations. A comparison of the plot with the plot illustrates how analyzer saturation introduces errors in the detected sample concentration, resulting in less accurate sample detection and measurement, however is silent on integrating the analyte signal after preprocessing to obtain a redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level or integrating the analyte signal after preprocessing to obtain the redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level.
Bogomolov et al. PG. Pub. No.: US 2004/0126892 A1 discloses the term peak generally refers to a concentration profile of an individual analyte while it passes through a chromatographic detector, as a result, the detector produces a signal that is recordable. Modern spectral detectors record multiple signals at the same time (e.g., absorbance at many wavelengths) and thus can produce a matrix of data instead of a classical chromatographic curve with peaks. As used herein, the term spectrochromatogram refers to a matrix of data representing an individual chromatographic separation (run). In certain embodiments, absorbance values contribute the physical data comprising a spectrochromatogram. Throughout the disclosure, reference is made to "peak matching" and "chemical component matching," the concept of peak matching and component matching may be substantially the same, except in instances where one peak corresponds to more than one component. This may occur when two components co-elute and are detected as overlapping peaks. The terms "component" and "compound" generally are used interchangeably as an individual chemical compound in a mixture. Component has the additional connotation of suggesting a particular compound that is part of a mixture. Similarly, the use of the term compound emphasizes its nature as an individual chemical substance. Peak co-elution occurs when the peak maxima of two or more components coincide exactly. Partial co-elution means overlapped peaks of two (or more) components eluting at close but different retention times. While overlapping component peaks may result in a signal comprising a sum of the underlying peaks having a single maximum value or multiple relative maximum values, however is silent on integrating the analyte signal after preprocessing to obtain a redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level or integrating the analyte signal after preprocessing to obtain the redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level.
Rowlen et al. US PATENT No.: 6,377,341 B1 discloses an apparatus and method for on-column analysis in flash chromatography. The detection scheme utilizes refractive index changes as analytes move through an illuminated region of a chromatography column. The column packing material is a diffuse scattering medium when the refractive index of the solvent is significantly different than that of the packing material. The magnitude of the signal depends on the degree to which the refractive index mismatch is changed as an analyte passes through the illuminated region. This detection scheme provides a simple, inexpensive means for monitoring the end of a flash chromatography column to determine the exit time of the species of interest, thus greatly reducing the post-column analysis time. The instrument response to eluting analytes, the column was first equilibrated with the indicated solvent, followed by elution of the analyte by the solvent. Unless otherwise stated, the detection unit was positioned approximately 6 cm from the top of the column. This position was arbitrarily chosen; the detector unit may be positioned at any point along the length of the column. Although not always true for flash chromatography, it was noted that for the amounts of analyte loaded onto the column in this study, the peaks were generally Gaussian in shape, however is silent on integrating the analyte signal after preprocessing to obtain a redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level or integrating the analyte signal after preprocessing to obtain the redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level.
Johnson et al. US PATENT No.: US 4,618,769 discloses the signal-to-noise ratio of the IR spectrum generated by the interface flow cell of the present invention. If it is assumed that a chromatographic peak is Gaussian in shape, then the concentration profile of the sample, or analyte, with time in the chromatographic peak can be described by the normal curve, as follows: EQU1; where x=t/.sigma..sub.t, t=amount of time from the peak maximum (where t=0), and .sigma..sub.t =standard deviation of the peak. The FTIR spectrometer can scan with time resolution typically much faster than the chromatographic response time. By saving individual interferograms, a time-resolved histogram of spectra can be obtained as the peak elutes. By starting at the chromatographic peak maximum and co-adding the spectra symmetrically on either side of the maximum, the co-added file will contain a composite spectrum of the average concentration (C.sub.obs) of analyte over the time interval of co-addition, however is silent on integrating the analyte signal after preprocessing to obtain a redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level or integrating the analyte signal after preprocessing to obtain the redressed analyte signal in the time domain, the redressed analyte signal having a substantially Gaussian shape; and processing the redressed analyte signal to obtain the analyte concentration level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852